Citation Nr: 0033103	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  00-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
syndrome, history of old injury, posteroperative lumbar 
disckectomy and fusion, currently assigned a 60 percent 
evaluation.

2.  Entitlement to an increased rating for chronic cervical 
syndrome, with posttraumatic arthritis, currently assigned a 
30 percent evaluation.

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1945 to November 1946.

2.	On December 7, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Jackson, 
Mississippi, that the veteran died on October [redacted], 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
      JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

